Exhibit 99.1 WORLD WIDE PERSONNEL SERVICES OF MAINE, INC. AND UNITED PERSONNEL SERVICES INC. AUDIT OF COMBINED FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION FOR THE YEARS ENDED DECEMBER 31, 2005 and AUSTIN ASSOCIATES, P.A. CERTIFIED PUBLIC ACCOUNTANTS World Wide Personnel Services of Maine, Inc. and United Personnel Services, Inc. Audit of Combined Financial Statements And Supplementary Information For The Years Ended December 31, 2005 and 2004 Contents Exhibit Independent Auditors' Report Combined Financial Statements Combined Balance Sheets A Combined Statements of Income and Retained Earnings B Combined Statements of Cash Flows C Notes to the Combined Financial Statements Supplementary Information Combined Schedules of General and Administrative Expenses D AUSTIN ASSOCIATES, P.A. CERTIFIED PUBLIC ACCOUNTANTS Austin Associated, p.a. the Trusted Advisors INDEPENDENT AUDITORS' REPORT May 30, To the Stockholders World Wide Personnel Services of Maine, Inc. United Personnel Services, Inc. Auburn, Maine 04210 We have audited the combined balance sheets of World Wide Personnel Services of Maine, Inc. (a corporation) and United Personnel Services, Inc. (a corporation) for the years ended December 31, 2005 and 2004, and the related combined statements of income and retained earnings, and cash flows for the years then ended. These financial statements are the responsibility of the Companies' management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of World Wide Personnel Services of Maine, Inc. and United Personnel Services, Inc. as of December 31, 2005 and 2004, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was made for the purpose of forming an opinion on the combined basic financial statements taken as a whole. The supplementary information included in Exhibit D is presented for the purpose of additional analysis and is not a required part of the combined basic financial statements. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly presented in all material respects in relation to the combined basic financial statements taken as a whole. Auburn, Maine May 30, Two Great Falls Plaza, PO Box 3400. Auburn, Maine 04212-3400 Telephone: 207-783-9111. Fax: 207-783-9130. 800-605-9263 Maine Only E-mail: cpa@austinpa.com . Website: www.austinpa.com Exhibit A World Wide Personnel Services of Maine. Inc. and United Personnel Services.
